Case 3:18-cv-14949-MAS-LHG Document 78 Filed 12/14/18 Page 1 of 10 PageID: 1438




 HAWKINS PARNELL
  THACKSTON & -YOUNG LLP
 By: Roy F. Viola, Jr., Esq. (ID: 68845)
      Manuel A. Guevara, Esq. (ID:165742016)
 600 Lexington Ave, 8th Floor
 New York, New York10022
 Tel: (212) 897.9655
 Fax: (646) 589.8700
 Attorneys for Defendants
 Revlon, Inc.

                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NE\il JERSEY


 WILLIAM ANDERTON              and   MARGIE
 ANDERTON,
                                                         3: L8-cv-14949   (MAS) (tHG)
                           Plaintiff(s),

                   vs.
                                                         DEFENDANT REVLON, INC.'S
 3M COMPANY a/k/a MINNESOTA MINING &                     OPPOSITION TO PLAINTIFF''S
 MANUFACTURING COMPANY, et al.,                          MOTION TO REMAND

                           Defendants.



                                     PRELIMINARY STATEMENT
          Remanding this matter back to New Jersey State Court     will violate Revlon's   due process

 rights under the Fourteenth Amendment of the United States. Pursuant to binding Supreme

 Court precedent there are clearly no grounds for New Jersey's exercise of jurisdiction over

 Revlon:   (l)   Revlon are Delaware corporations with their principle place of business in New York

  and   (2) plaintiffs do not allege that Mr. Anderton ever lived or sustained any exposure in New

 Jersey to any asbestos containing Revlon product. Thus the issue of personal jurisdiction is clear

 and straightforward, as the case law and facts are squarely in Revlon's favor.




                                                    1
Case 3:18-cv-14949-MAS-LHG Document 78 Filed 12/14/18 Page 2 of 10 PageID: 1439




          In contrast, plaintiffs' motion to remand for lack of subject matter jurisdiction     raises

 complex issues of law for the Court. Specifically, ruling in plaintifß' favor would result in a

 remand to state court without any jurisdiction over Revlon in this case. This is a prima facie

 violation of Revlon's constitutional rights.


          The Supreme Court has spoken on this exact scenario, holding that the District Court has

 discretion to adjudicate personal jurisdiction before considering a challenge to subject matter

 jurisdiction, where the former does not present any complex questions of state       law. This is
 exactly the case here. Accordingly, in the interest ofjustice, Revlon requests that the Court stay

 plaintiffs' application in order to first adjudicate our motions to dismiss for lack of   personal

 jurisdiction. Doing so, would result in no harm or prejudice to plaintiffs.


                                    FACTUAL BACKGROUND
     1.   This is a product liability action. On October 3,2018, plaintiffs William Anderton and

          Maggie Anderton (collectively, "plaintiffs") sued Revlon, Inc. and Revlon Consumer

          Products Corporation (collectively, "Revlon"), among others, in New Jersey state court.

          See   Exhibit A, a true and correct copy of the Complaint, dated October 3, 2018.

          Specifically, plaintiffs allege that Mr. Anderton's mesothelioma was caused by his

          secondary exposure    to Ms. Anderton's personal use of      asbestos-contaminated talcum

          powder products. Id. at\2.

     2.   On October 12,2018, Revlon removed this matter to United States District Court of New

          Jersey based on the diversity    of citizenship of parties and the amount in   controversy

          under 28 U.S.C.     $ 1332(a).   ,Se¿   Exhibit B, an excerpt of Notice of Removal,   dated

          October 11, 2018.




                                                      2
Case 3:18-cv-14949-MAS-LHG Document 78 Filed 12/14/18 Page 3 of 10 PageID: 1440




    3.   On November 26,2018, Revlon filed motions to dismiss for lack of personal jurisdiction

         andlor pursuant to the doctrine of forum non conveniens. Seø Exhibit C, an excerpt         of

         Motions for Dismiss for Lack of Personal Jurisdiction and/or Pursuant to the Doctrine of

         Non Conveniens. Therein, Revlon argued that this Court-and the State of New Jersey-

         lacked jurisdiction over this matter because: (1) neither Revlon entity is incorporated or

         has a principal place of business in New Jersey and (2) plaintiffs' claims do not arise in

         New Jersey.   1d.   Indeed, in light of the Supreme Court's recent decisions in Daimler AG

         v. Bquman, 571 U.S.      ll7   (2014) and Bristol-Myers Squibb Co. v. Superior Court of

         Caliþrnia, San Francisco Cty.,137 S. Ct. 1773 (2017), as well     as   New Jersey's decisions

         in Dutch Run-Mays Draft, LLC v.        LYolf Block,   LLP, 450 N.J. Super. 590 (2017) and

         Chapman v. BASF Catalysts LLC, L-2911-1745 fsee Exhibit D], dismissal of Revlon is

         warranted as a matter of law.

    4. At his deposition, Mr. Anderton conceded that this action has no connection         to the New

         Jersey:

         a.   Okay. Have you ever been to New Jersey?
         A.   New Jersey?
         a.   Yeah.
         A.   No.
         a.   Do you have any relatives in New Jersey?
         A.   No.
         a.   Do you know anyone in New Jersey?
         A.   No.
         a.   Okay.
         A.   Big fat governor, what was his name? I don't know him, but.




         a.   Okay. And he didn't order anything from New        Jersey?
         A.   No.




                                                   J
Case 3:18-cv-14949-MAS-LHG Document 78 Filed 12/14/18 Page 4 of 10 PageID: 1441




         ,Søe   Exhibit E, an excerpt of the Deposition of V/illiam Anderton, dated November         27,

         2018, tr.216:l-16,256:11-13. Thus, plaintiffs only connection to New Jersey is their

         attorney's decision to file this suit within the State.


     5. On December 10, 2018, this Court administratively terminated Revlon's motions to
         dismissing pending the Court's decision on Plaintiffs' motion to remand.      ,See   Exhibit F,

         a   true and correct copy of the Court's Correspondence, dated December 10, 2018.

    6.   In light of the above, Revlon respectfully requests that the Court stay plaintifPs motion to

         remand for lack     of subject matter jurisdiction, and first consider Revlon's meritorious

         motions to dismiss for lack of personal jurisdiction. Otherwise, the Court runs the risk of

         remanding this case to the Superior Court of New Jersey, which has no jurisdiction over

         Revlon in this matter. This would be extremely prejudicial to Revlon, violating their due

         process rights under the Fourteenth Amendment             of the United States Constitution.
         Contrarily, the consideration of Revlon's' applications for dismissal would result in no

         prejudice. Indeed, resolution of same, will give the parties the opportunity to litigate this

         matter in the appropriate jurisdiction and venue.

                                                 OPPOSITION

    I.        The Court Should Its Exercise Its Inherent Authority To Adjudicate A
              Challenge To Personal Jurisdiction Before Determining Subject Matter
              Jurisdiction

         Pursuant to Supreme Court precedent in Ruhrgas Ag v. Marathon Oil Company,526 U.S.

 574 (1999), this Court should exercise its inherent authority to first adjudicate Revlon's

 meritorious motions to dismiss for lack of personal jurisdiction and stay plaintiffs' application.

 The issue of personal jurisdiction is squarely in Revlon's favor under Supreme Court precedent:

 (1) the Revlon entities are neither incorporated nor have a principal place of business in New

                                                     4
Case 3:18-cv-14949-MAS-LHG Document 78 Filed 12/14/18 Page 5 of 10 PageID: 1442




 Jersey and (2) plaintiffs have freely admitted that they never used any Revlon product in New

 Jersey.

           Moreover, in entertaining plaintiffs' application on subject matter jurisdiction, this Court

 runs the risk of remanding this matter to a Court without any jurisdiction. This would be

 exceptionally prejudicial      to Revlon, violating its due process rights under the Fourteenth
 Amendment of the Constitution. In contrast, a dismissal based on lack ofjurisdiction would not

 have any prejudicial effect on          plaintiffs. They can re-file and litigate this matter in          an


 appropriate jurisdiction. Accordingly, for the reasons discussed, infra, this Court


      a.   The Supreme Court's decision in Ruhrgas, suprø, applies here
           There are no substantive issues before the Court at this juncture. See Steel Co. v. Citizens

 þr   Better Envir.,523 U.S. 82 (1998) (holding thal a federal court generally may not rule on the

 remits    f   cause without determining that   it   has   jurisdiction over the claims and parties). Rather,

 the issue is entirely procedural: should the Court consider Revlon's motions to dismiss for lack

 of personal jurisdiction before adjudicating plaintiffs' motion to remand for lack of                subject

 matter jurisdiction.

           The Ruhrgas Court held that          in removal cases,       there is no jurisdictional hierarchy

 requiring the federal court        to   adjudicate subject-matter jurisdiction before considering          a


 challenge to personal jurisdiction. Id. at 578. Specifically, where "a district court has before it a

 straightforward personal jurisdiction issue presenting no complex question of state law, and the

 alleged defect in subject-matter jurisdiction raises a difficult and novel question, the court does

 not abuse its discretion by turning directly to personal jurisdiction." Id. at 588; see                 also

 Sinochem       Int'l Co. v. Malaysia Int'l Shipping Corp,, 549 U.S. 422, 431 (2007) (the Supreme

 Court held that there is no mandatory 'sequencing of jurisdictional issues."'). This exact


                                                            5
Case 3:18-cv-14949-MAS-LHG Document 78 Filed 12/14/18 Page 6 of 10 PageID: 1443




 scenario exists   in the present matter: (1) there are no grounds for New Jersey's          exercise of

 jurisdiction over Revlon and (2) remanding this matter will result in a violation of Revlon's

 constitutional due process rights.


      b.   Under Supreme Coart precedent, New Jersey clearly has no jurisdiction over Revlon
           this matterl
           As in Ruhrgas, the issue of personal jurisdiction in this case is straightforward        and

 squarely    in Revlon's favor. Neither the pleadings,          answers   to interrogatories, nor Mr.
 Anderton's own testimony support New Jersey's exercise ofjurisdiction over Revlon.


           First, New Jersey has no general jurisdiction over Revlon, as it is a foreign defendant. In

 Daimler AG, supra, the Supreme Court held that general jurisdiction is not dependent upon

 "minimum contacts" with a forum, but exists only in a defendant's state of incorporation,

 principal place of business, andlor possibly elsewhere under exceptional circumstances where          a


 defendant's activities "render   [it] essentially at home[.]" Id. at 126,137-139. New       Jersey does

 not serve as Revlon's state of incorporation or principal place of business. See generalþ Exhibit

 G, true and correct copies of New York Department of State, Division of Corporations, Entity

 Information; State     of   Delaware, Department       of   State, Division   of   Corporations, Entity

 Information; and an excerpt of the United States Securities and Exchange Commission, Form 10-

 a.

           Similarly, New Jersey cannot assert specific jurisdiction over Revlon. In Bristol-Myers

 Squibb Co.,the Supreme Court held "a defendant's general connections with [a] forum are not




 I Revlon's motions to dismiss fully brief and analyze the personal jurisdiction issue in this case.
 In tight of same, this opposition will only provide an abbreviated versions of the arguments fully
 set forth therein, for the limited purpose of demonstrating that the governing authorities on this
 issue overwhelmingly support Revlon' s position.

                                                    6
Case 3:18-cv-14949-MAS-LHG Document 78 Filed 12/14/18 Page 7 of 10 PageID: 1444




 enough" to establish specific jurisdiction, regardless of the extent of said contacts.     At   1781

 Rather:

           For a court to exercise specific jurisdiction over a claim there must be an
           affiliation between the forum and the underlying controversy, principally, an
           activity or an occurrence that takes place in the forum State. V/hen no such
           connection exists, specific jurisdiction is lacking regardless of the extent of a
           defendant's unconnected activities in the State.

 Id. at 1776 (intemal quotation marks and brackets omitted). The Bristol-Myers Squibb decision

 affirms a court "cannot claim specific jurisdiction" where the 'orelevant conduct" occurred

 outside the forum. Id. at     l78I-82.   Here,   it is undisputed that all alleged relevant conduct-
 including any alleged exposure-occurred exclusively outside the State of New Jersey. Indeed,

 at his deposition, Mr. Anderton conceded that this action has no connection to the New Jersey:


           a.   Okay. Have you ever been to New Jersey?
           A.   New Jersey?
           a.   Yeah.
           A.   No.
           a.   Do you have any relatives in New Jersey?
           A.   No.
           a.   Do you know anyone in New Jersey?
           A.   No.
           a.   Okay.
           A.   Big fat governor, what was his name? I don't know him, but.




           a.   Okay. And he didn't order anything from New Jersey?
           A.   No.


 ^See
        Exhibit E, tr. 216:l-16,256:11-13 (emphasis added).

           Accordingly, any prospective jurisdictional analysis by this Court district court would

 straightforward, involving no complex question of state law.




                                                     7
Case 3:18-cv-14949-MAS-LHG Document 78 Filed 12/14/18 Page 8 of 10 PageID: 1445




    c.    A ruling in favor of plaintiffs' application would violate Revlon's due process rights
          under the X'ourteenth Amendment

          In contrast, subject matter jurisdiction raises a difficult and novel question. Specifically:

 How can a matter be remanded to a state court that cannot exercise jurisdiction over the

 subject defendant? See Fairfax Fin. Holdings, Ltd. v. S.A.C. Capital Mgmt., L.L.C,450 N.J.

 Super. 1,73 (2017) (citing Burger King Corp, v. Ruzewicz,47lU.S.462,47l-72 (1985)) (it is

 "self-evident that a court lacking personal jurisdiction has no authority over the nonresident.").

          Personal jurisdiction's mandate "emanates from therFourteenth Amendment's Due

 Process Clause," protecting "an individual's right to be deprived of    life, liberty, or property only

 by the exercise of lawful power." Dutch Run-Mays,450 N.J. Super. at 604 (quoting J. Mclntyre

 Machinery, Ltd. v. Nicastro, 564 U.S. 873, 879 (2011) (plurality op.)). Remanding this matter

 back to the New Jersey State Court would invariably deprive Revlon's of its constitutional due

 process rights, resulting   in immeasurable harm and prejudice. This scenario is exactly the kind

 of complex issues   bhe   Ruhrgas Court contemplated. Accordingly, this Court "does not abuse its

 discretion by turning directly to personal jurisdiction." Ruhrgas, sl¿pra, at 588.

     d.   Staying plaintiffs' application and considering Revlon's motions            to   dismiss will
          result in no prejudice to plaintiffs

          Staying plaintiffs' application and first adjudicating Revlons' motions to dismiss would

 result in no prejudice to plaintiffs. As in Sincohem, supra, and Ruhrgas, supra,the consideration

 of either motion inevitably results in the dismissal of this action from this Court. However, the

 choice of sequencing of the applications, has significant consequences on Revlon's due process

 rights. In contract, plaintiffs    suffer no prejudice irrespective of the order in which the Court

 decides these motions.      A   dismissal based on personal jurisdiction allows plaintiffs to simply




                                                    8
Case 3:18-cv-14949-MAS-LHG Document 78 Filed 12/14/18 Page 9 of 10 PageID: 1446




 pursue their claims against Revlon in the proper forum, where the parties can fully litigate the

 merits of their claims and defenses.

         Further, to the extent that plaintiffs argue that the Ruhgras is distinguishable because this

 is a multi-defendant case, the argument is unavailing. Revlon's motions to dismiss are limited to

 New Jersey's exercise of jurisdiction over same. Thereafter, the Court is free to adjudicate

 plaintiffs' motion to remand     as the remaining defendants,    without any prejudice to any party.

         Accordingly,   in the interests of justice, this Court should          stay the adjudication of

 plaintiffs' motion to remand and first consider whether New Jersey can exercise personal

 jurisdiction over the Revlon entities.

                                             CONCLUSION

         In light of the foregoing, Revlon respectfully          requests that the Court enter an order

 staying plaintifß' motion to remand in order to first adjudicate Revlons' motions to dismiss for

 lack of personal jurisdiction.


 Dated: December 14, 2018
        New York, New York


                                                                                   Esq
                                                                 F. Viola, Jr., Esq
                                                         HA\ilKINS PARNELL
                                                          THACKSTON & YOUNG, LLP




                                                     9
Case 3:18-cv-14949-MAS-LHG Document 78 Filed 12/14/18 Page 10 of 10 PageID: 1447




  HAWKINS PARNELL
   THACKSTON & YOUNG LLP
  By: Roy F. Viola, Jr., Esq. (ID: 68845)
  600 Lexington Ave, 8th Floor
  New York, New York 10022
  TeI: (212) 897.9655
  Fax: (646) 589.8700
  Attorneys for Defendants
  Revlon, Inc.

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NE\il JERSEY


  WILLIAM ANDERTON and MARGIE
  ANDERTON,
                                                        3:   18-cv-14949 (MAS) (LHG)
                        Plaintiff(s),

                VS                                      CERTIFICATE OF' SERVICE

  3M COMPANY a/k/a MINNESOTA MINING &
  MANUFACTURING COMPANY, et al.,

                        Defendants.


          I, Manuel A. Guevara, Esq., certify thata copy of my motion was served by electronic
  filing and electronic mail on December 14,2018 upon:

                 Robert E. Lytle                                     Leah Kagan, Esq.
  SZAFERMAN, LAKIND, BLUMSTEIN &                      SIMON GREENSTONE PANATIER, P.C.
           BLADER, PC                                      750 Third Avenue, Suite 976
         Quakerbridge Executive Center                     New York, New York 10017
        101 Grovers Mill Road, Suite 200                         (2r2) s72-0774
           Lawrenceville, NJ 08648                             Email : I k¿reanlâ)sepb I aw. co m
                 (60e)27s-0400
          Email: rlytle@szaferman.com'

         All co-defendants have been notified via electronic mail    and electronic filing.

 Date: December 14,2018
         New York, New York


                                                                       Esq


                                                 10
